Citation Nr: 0930492	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to December 28, 2004, 
for the grant of service connection for headaches associated 
with loss of part of the skull.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to August 
1969.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The RO, in pertinent part, awarded 
service connection for headaches associated with loss of part 
of the skull and assigned an effective of December 28, 2004.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran did not file his claim of entitlement to 
service connection for headaches within one year of discharge 
from service.  He filed his original claim on December 28, 
2004, and no informal or formal claim for benefits was 
received prior to that date.


CONCLUSION OF LAW

The requirements for an effective date prior to December 28, 
2004, for a grant of entitlement to service connection for 
headaches associated with loss of part of the skull, have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400 (2008); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

This claim arises from the Veteran's disagreement with the 
effective date assigned following the grant of service 
connection for headaches associated with loss of part of the 
skull.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

However, the Board notes that VA complied with notification 
responsibilities in regards to the Veteran's original claim 
for service connection in correspondence sent to the Veteran 
in February 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his service connection claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  Notice pursuant to the 
Dingess decision was sent in August 2008.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service VA and 
private medical records, and reports of VA examination.  The 
Veteran has not identified any other evidence which has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Veteran has contended that he is entitled to an effective 
date earlier than  December 28, 2004, for the grant of 
service connection for headaches associated with loss of part 
of the skull.  Specifically, he contends that the grant of 
service connection should be effective as early as 1969 (the 
day following discharge from service) as a claim for 
headaches was reasonably raised by the evidence of record and 
remained pending until December 2004 when he contacted VA.  
In support of his arguments, the Veteran maintains that 
headaches were first documented in service and have persisted 
since then.

When an original claim is received within one year after 
separation from service, disability compensation is awarded 
for direct service connection on the day following separation 
from active service or date entitlement arose; otherwise, the 
effective date of service connection is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

While the Veteran has argued that the effective date for the 
grant of service connection should be as early as 1969, the 
date is inconsistent with rules and regulations implemented 
by Congress concerning effective dates for award of 
compensation.  In the instant case, the Veteran separated 
from service in August 1969.  He filed his original claim for 
service connection for headaches on December 28, 2004, 
outside the one-year time frame from separation from service.  
The Veteran has been awarded service connection for headaches 
associated with loss of part of the skull effective from the 
date of his original claim, and there is no legal basis for 
awarding an effective date for service connection for this 
condition prior to the date of the claim.  38 U.S.C.A. 
§ 5110: 38 C.F.R. § 3.400(b)(2).  

As noted, as the basis for his claim, the Veteran cites to 
Ingram v. Nicholson, 
21 Vet. App. 232, 243 (2007) (a reasonably raised claim 
remains pending until there is either recognition of the 
substance of the claim in a decision by the RO from which the 
claimant could deduce that the claim was adjudicated), and 
maintains that a claim for headaches was reasonably raised by 
the evidence of record in 1969 and remained pending until 
December 2004.  The Board finds that this argument must fail.  

Prior to his discharge, in April 1969, the Veteran filed a 
claim for shrapnel wounds, specifically loss of part of bone 
over the left eye and a wound on the right side of the neck, 
as well as small wounds on the left leg.  The Veteran did not 
file a specific claim for headaches in his application.  
38 C.F.R. § 3.151(a).

While the Veteran reported complaints of headaches and 
insomnia on a November 1969 report of VA examination, the 
neurological examination was normal.  Specifically, all 
cranial nerves were intact, there were no gross motor or 
sensory deficits, and Romberg test was negative.  A headache 
disorder was not diagnosed.  

In a February 1970 rating decision, service connection was 
awarded for loss of part of the skull, a craniotomy scar with 
retained foreign body, as well as scars of the neck, chest, 
bilateral lower extremities with retained foreign bodies, and 
the left middle finger, and chronic brain syndrome with 
convulsive disorder.  These were made effective from August 
20, 1969, the day following separation from active military 
service.  The Veteran did not appeal the decision and it 
became final.   See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  
20.302, 20.1103.  

The Board has carefully reviewed the record to determine 
whether there is any other communication or record which may 
be interpreted as a claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
there was no further communication from the Veteran until he 
filed his claim for headaches on December 28, 2004.  

Prior to this a July 1982 report of VA examination was 
negative for headaches.  The first diagnosis of headaches is 
contained in an August 1998 entry from Northtowns Medical 
group, which was not submitted by the Veteran until December 
2005, after he filed his claim.  The first documentation of 
headaches in VA outpatient treatment records are dated August 
24, 2004.  The reports of VA examination dated in June 2005 
and November 2005 provided the opinions that the Veteran's 
headaches were the result of the service connected loss of 
part of the skull.

Even though VA outpatient treatment records dated in August 
2004 document headaches and the Veteran filed his formal 
claim for such four months later, it is not considered an 
informal claim as a report of examination is considered the 
date of receipt of a claim only in claims for increase or to 
reopen.  See 38 C.F.R. §§ 3.155, 3.157(a), (b).  Such is not 
the case in the instant matter as service connection had not 
been established or previously denied. 

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p).  The law generally requires 
VA to give a sympathetic reading to the Veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations.  See Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting 
Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)). 

Nevertheless, it is well settled that an intent to apply for 
benefits is an essential element of any claim, whether formal 
or informal and, further, the intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 
(Fed. Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 
501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 
1999) (noting that even an informal claim for benefits must 
be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 
38 C.F.R. § 3.155 (a) (2008) (stating that an informal claim 
must identify the benefit sought); 38 C.F.R. § 3.1(p) (2008) 
(defining "claim" as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit").  There is 
nothing in the record prior to December 2004 that amounted to 
a claim for benefits for headaches.  

Simply arguing that since the condition has been found to be 
secondary to a service connected disability, does not 
automatically amount to having a pending and unadjudicated 
claim.  The mere existence of medical records generally 
cannot be construed as an informal claim; rather, there must 
be some intent by the claimant to apply for benefits.  See 
Brannon, 12 Vet. App. at 35 ("The mere presence of the 
medical evidence does not establish an intent on the part of 
the [appellant] to seek secondary service connection for the 
psychiatric condition ... While the Board must interpret the 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.")  
38 C.F.R. § 3.155(a) (2008) ("Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by [the Secretary] ... "may be 
considered an informal claim." (Emphasis added)).  It follows 
logically that where there can be found no intent to apply 
for VA benefits, a claim for entitlement to such benefits has 
not been reasonably raised.

Although there are two recognized exceptions to this general 
rule, those exceptions are applicable only when an underlying 
claim has been awarded and the medical records demonstrate 
that the Veteran's disability has increased, or when an 
underlying claim has been denied and the medical records 
contain new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.157(b) (2008); see also Leonard v. Principi, 17 
Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet App. 377, 
381 (1999).  Neither of those exceptions applies in the 
present case.  

Finally, for guidance, the Board turns to a case decided by 
the Federal Circuit.  In DeShotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006), the Veteran filed a claim for residuals 
from an automobile accident.  The RO granted service 
connection for a shoulder disability, but denied a claim for 
residuals of a head injury.  The Veteran did not file a claim 
at that time for a psychiatric disability.  He later sought 
to reopen his claim for residuals of a head injury.  After 
the claim for head injury residuals was granted, he filed a 
claim for a psychiatric disorder.  Eventually, a claim for a 
psychiatric disability was granted, and the Veteran 
maintained that the RO should have assigned an effective date 
as of his initial claim for service connection for residuals 
from the automobile accident.

In rejecting the Veteran's contention, the Federal Circuit 
declined to accept the claimant's assertion that a 
psychiatric claim remained pending and unadjudicated. Relying 
on the language in Andrews v. Nicholson, 421 F.3d 1278 (Fed. 
Cir. 2005), the Federal Circuit found that: where an RO 
renders a decision on a Veteran's claim for benefits but 
fails to address one of the claims, that decision is final as 
to all claims; the RO's failure to address the implied claim 
'is properly challenged through a CUE motion,' not a direct 
appeal.  DeShotel, 457 F.3d at 1262 (citing Roberson, 251 
F.3d at 1383-84).

The Federal Circuit concluded that if the Veteran believed 
that the RO improperly failed to address his claim for a 
psychiatric disorder when it granted service connection for a 
head injury, his remedy was to either file a timely direct 
appeal or to file a clear and unmistakable error (CUE) claim 
seeking to reopen the earlier decision.  

As noted above, the Veteran did not appeal the February 1970 
decision and it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§  20.302, 20.1103.  
While the Veteran filed a claim for CUE in the February 1970 
rating decision, alleging the same argument that the RO 
failed to adjudicate his secondary claim; his CUE claim was 
denied in July 2008.  The Veteran did not appeal this 
decision and it too became final.  Id.

In sum, the controlling statute and regulation are quite 
clear.  The effective date for the award of service 
connection when a claim is received more than one year after 
separation from service can be the date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110: 38 C.F.R. § 3.400(b)(2).  Here, the Veteran has been 
awarded entitlement to service connection for headaches 
associated with loss of part of the skull from the date of 
his original claim, and there is no basis upon which to award 
an earlier effective date.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008); see also Sabonis v. Brown, 6 
Vet. App. 426 1994) (where the law is dispositive, the claim 
should be denied due to a lack of legal merit). 

As the preponderance of the evidence is against the claim for 
an effective date earlier than December 28, 2004, for the 
award of  service connection for headaches associated with 
loss of part of the skull, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date prior to December 28, 2004, 
for the grant of service connection for headaches associated 
with loss of part of the skull is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


